In a,n action to recover damages for personal injuries, by the plaintiff, who was struck by defendant’s bus while crossing the street, the plaintiff had a verdict. On this appeal no question is raised as to negligence, contributory negligence or the amount of the verdict; but questions of law only are submitted in respect to the admission and exclusion of certain evidence and alleged error in the charge, which questions are without merit. Judgment unanimously affirmed, with costs. No opinion. Present — Lazansky, P. J., Davis, Johnston, Adel and Taylor, JJ.